Case 1:92-cv-02132-GBD Document 223 Filed 05/05/20 Page 1 of 1

Bia ao

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ey ekg be we 2020:
re

POE. AEE AIT

CORALYN GRUBBS et al., » ARSE mhoenansemeaene. acumen amenennaerad |
Plaintiffs,
ORDER
-against-
92 Civ. 2132 (GBD)
LEE BROWN et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The May 19, 2020 conference is adjourned to July 21, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.
May 5, 2020 a 2 . 0
AMY on, f am -
~ He ige (dD. D hitts<s
CEPR. DANIELS
ted States District Judge

 

 

 

 
